Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-7, 9, 10, 12-15, and 17-22 are objected to because of the following informalities:  
a.	Claim 1, line 7; and Claim 20, line 10, “one of the plurality of bus bars” should be “a respective one of the plurality of bus bars”;
b.	Claim 1, lines 9-10; Claim 14, lines 8-9; and Claim 20, line 13, “contacts one of the plurality of bus bars” is understood as “does not contact either of adjacent bus bars of the plurality of bus bars”;
c.	Claim 1, line 13, “adjacent insulators” should be “the adjacent insulators” having antecedence in “adjacent insulators” of line 7;

e.	Claim 9, lines 1-2 and 3, “each projection” should be “each at least one projection”;
f.	Claim 10, lines 1-2, “multiple projections of the plurality of insulators have a rectangular cross-sectional shape” is understood as the insulators further includes additional projections, each of the additional projections have a rectangular cross-sectional shape”;  
g.	Claim 12, line 2; and Claim 13, line 2, “electrical insulation” should be “the electrical insulation” having antecedence in “electrical insulation” of claim 1, line 5;
h.	Claim 14, line 5, “each insulator” should be “each of the insulators”;
i.	Claim 14, line 11, “the one or more accessories” should be “the one or more electrical accessories”;
j.	Claim 14, line 15 requires “adjacent insulators.”  Are these same or different “adjacent insulators” from “adjacent insulators” of line 13?  
k.	Claim 18, lines 1-2 and 3, “each safety feature” should be “each of the at least one safety feature”;
l.	Claim 19, line 2, “at least one insulator of the plurality of insulators” should be each of the insulators”;
m.	Claim 19, lines 2-3, multiple safety features formed on one side thereof” should be “multiple ones of the at least one safety feature formed on one side of each of the at least one insulator; and
n.	Claim 20, line 8, “electrical insulation” should be “the electrical insulation” having antecedence in “electrical insulation” of line 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 13, line 2, “the multiple bus bars” lacks antecedent basis;

Suggested Claim Amendments
The Examiners suggests the following claim amendments to address formality issues in the claims.  There are minor differences from the claim set previously email to the Applicant.

1. A bus stack arrangement for a power panel, the bus stack arrangement comprising:
a plurality of conductive bus bars spaced from one another and coupled to one or more loads to distribute electrical power thereto; and
a respective one of the plurality of bus bars, and wherein the projections of adjacent insulators of the plurality of insulators extend toward one another to define a gap therebetween that is sized to resist insertion of a foreign object through the gap such that the inserted foreign object does not contacteither of adjacent bus bars of the plurality of bus bars arranged adjacent to the gap,
wherein innermost edges of the projections of the adjacent insulators are spaced from outermost edges of the adjacent bus bars, and
wherein outermost edges of the projections of the adjacent insulators the adjacent insulators 
2. The bus stack arrangement of claim 1, wherein the foreign object is a human finger or an electrical probe having a diameter of at least 12 millimeters.  
3. The bus stack arrangement of claim 1, wherein the adjacent bus bars are arranged in a bus bar pair[[s]] and the adjacent insulators are arranged in an insulators pair[[s]] corresponding to the 
of the bus bar pair[[s]] includes three bus bar pairs associated with three different phases of the electrical power.  
5. The bus stack arrangement of claim 1, wherein the gap is sized to permit insertion of at least one conductive component through the gap to establish an electrical connection between the adjacent bus bars 
6. The bus stack arrangement of claim 5, wherein the at least one conductive component is a C-shaped clip arranged in contact with the adjacent bus bars 
7. The bus stack arrangement of claim 1, wherein the projections of the adjacent insulators each have a trapezoidal cross-sectional shape.  
9. The bus stack arrangement of claim 1, wherein a first portion of each of the at least one projection extends substantially parallel to a horizontal axis defined by [[an]] the adjacent bus bars at least one projection interconnected to the first portion thereof extends at an angle to the horizontal axis defined by the adjacent bus bars.  
10. The bus stack arrangement of claim 1, wherein further includes additional projections, each of the additional projections have a rectangular cross-sectional shape.  
the electrical insulation between at least one 
13. The bus stack arrangement of claim 1, wherein the plurality of insulators provide the electrical insulation between [[the]] multiple bus bars of the plurality of conductive bus bars.  
14. A power panel comprising:
a bus stack arrangement including a plurality of conductive bus bars spaced from one another and a plurality of insulators to provide electrical insulation; and
one or more electrical accessories coupled to the plurality of bus bars,
wherein each of the insulators includes a main body and at least one safety feature that extends outwardly from the main body, wherein the safety features of adjacent insulators of the plurality of insulators extend toward one another to define a gap therebetween that is sized to resist insertion of a foreign object such that the inserted foreign object does not contacteither of adjacent bus bars of the plurality of bus bars through the gap, and wherein the gap is sized to permit insertion therethrough of at least one conductive component to establish an electrical connection between the adjacent bus bars electrical accessories through the at least one conductive component, and
wherein outermost edges of the safety features of the adjacent insulators the adjacent insulators 
15. The power panel of claim 14, wherein leading edges of the adjacent bus bars are nested into the safety features of the adjacent insulators such that the safety features at least partially cover the leading edges.  
17. The power panel of claim 14, wherein the s for the adjacent insulators two pairs of safety features.  
18. The power panel of claim 14, wherein a first portion of each of the at least one safety feature extends substantially parallel to a horizontal axis defined by [[an]] the adjacent bus bars of the at least one safety feature interconnected to the first portion thereof extends at an angle to the horizontal axis defined by the adjacent bus bars 
19. The power panel of claim 14, wherein the at least one safety feature for each of at least one insulator of the plurality of insulators includes multiple ones of the at least one safety feature[[s]] formed on one side of each of the at least one insulator and spaced apart in a horizontal direction.  

obtaining access to the bus stack arrangement, the bus stack arrangement comprising:
the plurality of conductive bus bars spaced from one another and coupled to one or more accessories to distribute electrical power thereto; and
the plurality of insulators to provide the electrical insulation, wherein each of the insulators includes a main body and at least one projection that extends outwardly from the main body along a respective one of the plurality of bus bars, and wherein the projections of adjacent insulators of the plurality of insulators extend toward one another to define a gap therebetween that is sized to resist insertion of a foreign object through the gap such that the inserted foreign object does not contacteither of adjacent bus bars of the plurality of bus bars arranged adjacent to the gap,
wherein innermost edges of the projections of the plurality of insulators are spaced from outermost edges of the plurality of bus bars, and
wherein outermost edges of the projections of the adjacent insulators the adjacent insulators 
positioning an electrical probe adjacent to the gap, wherein the gap is defined in a vertical direction between the projections of the adjacent insulators;
inserting the electrical probe through the gap toward a space defined between the adjacent bus bars 
contacting of the adjacent insulators with the electrical probe to resist contact between the electrical probe and [[one]] any of adjacent bus bars through the gap.  
21. The method of claim 20, wherein obtaining access to the bus stack arrangement includes obtaining access to the bus stack arrangement such that the adjacent insulators prevent contact between a finger of a user and [[one]] either of the adjacent bus bars of the adjacent insulators through the gap defined between the of the adjacent insulators.  
22. The method of claim 21, wherein contacting the at least one of the of the adjacent insulators with the electrical probe includes of the adjacent insulators with the electrical probe such that a tip of the electrical probe is spaced from each of the adjacent bus bars.


	REASONS FOR ALLOWANCE
Claims 1-7, 9, 10, 12-15, and 17-22 would be allowable if the formalities raisd above are addressed.  The reason(s) indicating allowable subject matter set forth in the previous office action for now cancelled claims 8 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,339,009, 3,459,872, 3,786,394, 4,174,143 and 4,886,940 disclose a projection of the insulators allowing the bus bars to be at least partially recessed in the insulators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  11/4/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835